The judgment obtained by the plaintiff in the First District Court of Eastern Middlesex against the defendant’s insured, satisfaction of which was sought by the present bill in equity brought in the Superior Court under G. L. c. 214, § 3(10) (as in effect prior to St. 1973, c. 1114, § 62) and granted by the decree appealed from, was invalid, as the District Court never acquired jurisdiction for the reasons stated in Nickerson v. Fales, 342 Mass. 194, 196-200 (1961), White v. Hultgren, 357 Mass. 36, 39-40 (1970), and Gifford v. Spehr, 358 Mass. 658, 660-662, 663-664 (1971). While the foregoing cases arose under G. L. c. 90, § 3C (as appearing in St. 1937, c. 387), their reasoning is equally applicable to a case such as the District Court action underlying the present bill which arose under G. L. c. 90, § 3D (as amended through St. 1956, c. 75), because the relevant provisions of §§ 3C and 3D are (and since their insertion in the General Laws by St. 1928, c. 344, have been) almost identical. Insurance Rating Bd. v. Commissioner of Ins. 356 Mass. 184, 188-189 (1969). Commonwealth v. Mercy Hosp. 364 Mass. 515, 520 (1974). Shrewsbury v. Munro, 2 Mass. App. Ct. 362, 364-365 (1974). It follows that the present bill does not lie. Rogan v. Liberty Mut. Ins. Co. 305 Mass. 186, 188 (1940). Contrast Shapiro v. State Farm Mut. Ins. Co. 355 Mass. 54, 57 (1968). The decree is reversed, and judgment is to be entered dismissing the bill.

So ordered.